Citation Nr: 0714344	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-38 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to an initial compensable rating for 
residuals of a shrapnel wound to the right arm.

2.	Entitlement to an initial separate compensable rating 
for residuals of a shrapnel wound to the left arm, for 
the period prior to January 1, 2005.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In May 2007, the undersigned Veteran's Law Judge advanced the 
veteran's case on the Board's docket, pursuant to 38 C.F.R. § 
20.900(c) (2006).

By way of background, the Board notes that, in an April 1953 
rating decision, the RO granted service connection and a 
noncompensable disability rating for a left shoulder scar as 
a residual of a shell fragment wound based, in large part, on 
x-ray evidence of two minute retained foreign bodies in the 
area of the left humeral head.  Subsequently, in a February 
1967 rating decision, the RO awarded a 10 percent disability 
rating for tender scars that was evaluated under Diagnostic 
Code 7804, for the left shoulder disability.  That 10 percent 
rating is protected from reduction.  In a December 2000 
rating decision, the RO denied the veteran's claim for a 
rating in excess of 10 percent for a left shoulder scar as a 
residual of a shell fragment wound.  The veteran perfected a 
timely substantive appeal of the RO's action. 

In September 2002, the RO received the veteran's current 
claim for right and left arm disorders manifested by pain and 
fatigue due to shrapnel wounds.  Then, in a January 2003 
signed statement, the veteran expressly withdrew his claim 
for an increased rating for his left shoulder scar as a 
residual of a shell fragment wound and indicated his intent 
to pursue the claims regarding his right and left shoulder 
disorders.  In a March 2003 rating decision, the RO, in 
pertinent part, granted service connection for left shoulder 
pain based, in large measure, on x-ray findings of a foreign 
body in the left shoulder area.  In an April 2003 decision, 
the Board dismissed the veteran's appeal of the claim for an 
increased rating for the residual scar of the left should 
shell fragment wound.  In June 2003, the veteran submitted a 
timely notice of disagreement (NOD) with the RO's initial 
ratings for the residuals of shrapnel wounds to his left and 
right arms.

However, in an October 2004 rating decision, the RO severed 
service connection for residuals of a shrapnel wound to the 
left arm, effective January 1, 2005, on the basis that, by 
its March 2003 action, service connection was granted twice 
for the same disability: a scar that was essentially the only 
ascertainable residual of the shell fragment (or shrapnel) 
wound of the left shoulder.  As noted a 10 percent rating has 
been assigned for that disorder.  The veteran did not appeal 
the RO's action.  As such, the Board is of the opinion that 
the issues, as now characterized on the title page, most 
accurately represent the current status of the veteran's 
claims.

Additionally, the veteran was scheduled for a Board hearing 
in Washington, D.C., in April 2005 but, in a March 2005 
signed statement, cancelled his hearing request and did not 
request that the hearing be rescheduled.  As such, the Board 
believes all due process requirements were met with regard to 
his hearing request.  

Finally, in his March 2005 written statement, the veteran 
said he signed papers agreeing to a 20 percent increase in 
his pension and that his repeated requests for copies of his 
agreement were "completely ignored and stonewalled".  He 
expressed concerns about retaliatory efforts that would 
affect his current pension if he pursued the matter.  It is 
unclear what documents the veteran sought or what retaliation 
he experienced.  Either he or his representative may wish to 
contact the RO to clarify his statements.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran seeks increased initial ratings for his service-
connected right and left arm disabilities, that were 
evaluated as noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).  In June 2003, he filed the 
timely NOD with the RO's March 2003 rating action.  However, 
the August 2004 statement of the case (SOC) failed to provide 
the veteran with any of the pertinent laws and regulations 
regarding inceased ratings, nor did it include the current 
rating criteria for Diagnostic Code 7804.  See 38 U.S.C.A. 
§ 7105(d) (West 2002).  Thus, in the interest of due process, 
remand is necessary to ensure that the veteran is provided 
with a revised SOC.  

Given that this case must be remanded, the Board also 
believes it would be useful for the RO to obtain any 
pertinent VA medical records regarding the veteran's 
treatment since January 2003. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant 
appropriate notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159(b) (2006), that 
includes an explanation as to the 
information or evidence needed to 
establish rating criteria and effective 
dates for the increased rating claims 
on appeal, as outlined by the court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO should provide the veteran (and 
his representative) with a new SOC 
regarding the claims for an initial 
compensable rating for residuals of a 
shrapnel wound to the right shoulder, 
and an initial compensable rating for 
residuals of a shrapnel wound to the 
left shoulder for the period prior to 
January 1, 2005, that includes all 
pertinent the laws and regulations 
regarding the increased rating claims, 
including the rating criteria for 
Diagnostic Code 7804.

3.	The RO should obtain all VA medical 
records regarding the veteran's 
treatment, for the period from January 
2003 to the present.

4.	Thereafter, the RO should readjudicate 
the veteran's claims for an initial 
compensable rating for residuals of a 
shrapnel wound to the right arm, and an 
initial compensable rating for 
residuals of a shrapnel wound to the 
left arm for the period prior to 
January 1, 2005.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the August 
2004 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




